DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, and 17 of U.S. Patent No. 10,849,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the Instant Application are anticipated by claims 1, 8, 13, and 17 of U.S. Patent No. 10,849,187. Please see the side by side comparisons and corresponding discussions below.

Claim 1 of the Instant Application
Claim 1 of U.S. Patent No. 10,849,187
1. A method for a UE (User Equipment), comprising: 
1. A method for a UE (User Equipment), comprising: 
	receiving a first MAC-CE (Medium Access Control-Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for receiving PDSCH (Physical Downlink Shared Channel) via multiple TCI states concurrently; 
	receiving a first MAC-CE (Medium Access Control-Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for receiving PDSCH (Physical Downlink Shared Channel) via multiple TCI states concurrently, wherein length of the first MAC-CE depends on amount of the plurality of TCI state IDs; 

	activating a plurality of TCI states associated with the plurality of TCI state IDs included in the first MAC-CE for receiving the PDSCH in response to reception of the first MAC-CE; 
	receiving a second MAC-CE including a bitmap to indicate activation or deactivation of at least one TCI state; and 
	receiving a second MAC-CE including a bitmap to activate at least one TCI state for receiving the PDSCH via single TCI state, wherein a bit of the bitmap set to 1 indicates to activate a specific TCI state for receiving the PDSCH and the bit set to 0 indicates to deactivate the specific TCI state for receiving the PDSCH; and 
	activating, in response to reception of the second MAC-CE, a specific TCI state for receiving the PDSCH if a bit of the bitmap is set to a first value, and deactivating the specific TCI state for receiving the PDSCH if the bit is set to a second value.
	activating the specific TCI state for receiving the PDSCH if the bit is set to 1, and deactivating the specific TCI state for receiving the PDSCH if the bit is set to 0 in response to reception of the second MAC-CE.

	Regarding claims 1 and 8, as can be seen in the above comparison each limitation in claim 1 of the Instant Application has a corresponding narrower limitation in claim 1 of U.S. Patent No. 10,849,187 with the exception of the final “activating” step of the Instant Application which is recited as being “in response to reception of the second MAC-CE.” However, the corresponding “activating” step in claim 1 of U.S. Patent No. 10,849,187 uses the received “bit,” which is contained within the received “second Regarding claims 2-7 and 9-14, the claims are rejected because they depend from rejected independent claims 1 and 8 respectively. 

Claim 15 of the Instant Application
Claim 8 of U.S. Patent No. 10,849,187
15. A method for a network node, comprising: 
8. A method for a network node, comprising: 
	transmitting, to a UE (User Equipment), a first MAC-CE (Medium Access Control- Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for the UE to receive PDSCH (Physical Downlink Shared Channel) via multiple TCI states concurrently; 
	transmitting, to a UE (User Equipment), a first MAC-CE (Medium Access Control-Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for the UE to receive PDSCH (Physical Downlink Shared Channel) via multiple TCI states concurrently, wherein length of the first MAC-CE depends on amount of the plurality of TCI state IDs; 
	transmitting the PDSCH to the UE via multiple TCI states among a plurality of TCI states concurrently based on the first MAC-CE, wherein the plurality of TCI states are associated with the 


	transmitting a second MAC-CE, to the UE, including a bitmap to activate at least one TCI state for the UE to receive PDSCH via single TCI state, wherein a bit of the bitmap set to 1 indicates the UE to activate a specific TCI state for receiving the PDSCH and the bit set to 0 indicates the UE to deactivate the specific TCI state for receiving the PDSCH; and 

	transmitting the PDSCH to the UE via single TCI state among the at least one TCI state based on the second MAC-CE.


	Regarding claim 15, as can be seen in the above comparison each limitation in claim 15 of the Instant Application has a corresponding narrower limitation in claim 8 of U.S. Patent No. 10,849,187. A similar analysis also applies to claim 17 of U.S. Patent No. 10,849,187 directed to a network node that implements the method of claim 8. Claim 15 of the Instant Application is thus anticipated by claims 8 and 17 of U.S. Patent No. 10,849,187.	Regarding claims 16-20, the claims are rejected because they depend from rejected claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 5, 12, and 17, the claims recite “the amount of the plurality of TCI state IDs is based on an L field in a MAC subheader corresponding to the first MAC-CE.” However, the only discussion of an “L field” in Applicant’s specification appears to be in paragraph [0068], which recites “[a]lternatively or additionally, the number of beams may be implicitly indicated via a MAC subheader (e.g. Figure 6.1.2-1, Figure 6.1.2-2, or Figure 6.1.2-3 of 3GPP TS 38.321). For example, the number of beams may be dependent on the value of L field in the MAC subheader (corresponding to the beam indication).” The Examiner has thoroughly reviewed and text searched Applicant’s specification, and no other portion of Applicant’s specification appears to discuss the plurality of TCI state IDs being based on an L field in a MAC subheader. Applicant’s specification thus does not appear to provide support for the claim language “the amount of the plurality of TCI state IDs is based on an L field in a MAC subheader corresponding to the first MAC-CE.” Claims 5, 12, and 17 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos et al. (US 2019/0260532, provided by Applicant, Manolakos hereinafter).	Regarding claims 1 and 8, Manolakos teaches a method and a User Equipment (UE) (User Equipment (UE); Manolakos; Figs. 5 and 7; [0099], [0112]), the UE comprising: 	a memory (The UE may be comprised a memory; Manolakos; Figs. 5 and 7; [0099], [0112], [0117]); and 	a processor operatively coupled to the memory (The UE may be comprised a processor coupled to memory; Manolakos; Figs. 5 and 7; [0099], [0112], [0117]), wherein the processor is configured to execute a program code to: 		receive a first MAC-CE (Medium Access Control-Control Element) including a plurality of (A UE may receive a MAC CE from a base station indicating configured TCI states, which may be used to receive and decode PDSCH. An indication of configured TCI states for PDSCH may be reasonably interpreted as a plurality of included TCI state IDs to be activated for receiving PDSCH. The UE may thus be broadly reasonably interpreted as teaching receiving a first MAC-CE (Medium Access Control-Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for receiving PDSCH (Physical Downlink Shared Channel). Additionally, each configured TCI-state may include one reference signal set and may be used for PDSCH reception. The UE may thus be reasonably interpreted as receiving the PDSCH via multiple TCI states concurrently; Manolakos; [0006]-[0007], [0075], [0081]); 		activate a plurality of TCI states associated with the plurality of TCI state IDs included in the first MAC-CE for receiving the PDSCH (The TCI states configured for reception that are included in the MAC CE (i.e., a plurality of TCI states associated with the plurality of TCI state IDs) may be used for reception of the PDSCH and may thus be reasonably interpreted as being activated. The UE may thus be broadly reasonably interpreted as activating a plurality of TCI states associated with the plurality of TCI state IDs included in the first MAC-CE for receiving the PDSCH; Manolakos; [0006]-[0007], [0075]); 		receive a second MAC-CE (The indication of TCI states and transmission/reception of PDSCH disclosed in Manolakos may also be broadly reasonably interpreted as being performed more than once over time. Such actions may be broadly reasonably interpreted as including the transmission/reception of at least a second MAC CE; Manolakos; Figs. 3 and 8; [0005]-[0007], [0081], [0084]-[0086]) including a bitmap to indicate activation or deactivation of at least one TCI state (Tuples of TCI states may be indicated using N bits wherein N is the number of TCI states. Such an N-bit indicator may be broadly reasonably interpreted as a bitmap indicating which TCI states should be activated. The BS may also use a larger MAC CE payload (e.g., indicating mapping from multiple TCI-states to N bit DCI) for UEs supporting multiple DM-RS port groups simultaneously. Such an indication may include an indication of a TCI-state every N bits for each of the k port groups. The MAC CE may thus be reasonably interpreted as having a bit indication for each of the TCI states, which may be reasonably interpreted as a bitmap indicating which TCI states to use (i.e., activate or deactivate). The UE may thus be broadly reasonably interpreted as receiving a second MAC-CE including a bitmap to indicate activation or deactivation of at least one TCI state; Manolakos; Figs. 3 and 8; [0081], [0084]-[0086], [0089]); and 		activate, in response to reception of the second MAC-CE, a specific TCI state for receiving the PDSCH if a bit of the bitmap is set to a first value, and deactivating the specific TCI state for receiving the PDSCH if the bit is set to a second value (As was also discussed with regard to the above limitation, the UE may be broadly reasonably interpreted as receiving a second MAC-CE including a bitmap that indicates activation or deactivation of at least one TCI state. The UE may also activate or deactivate TCI states (i.e., a specific TCI state) in accordance with such a received bitmap. The UE may thus be broadly reasonably interpreted as activating, in response to reception of the second MAC-CE, a specific TCI state for receiving the PDSCH if a bit of the bitmap is set to a first value, and deactivating the specific TCI state for receiving the PDSCH if the bit is set to a second value; Manolakos; Figs. 3 and 8; [0081], [0084]-[0086], [0089]).	Regarding claims 2 and 9, Manolakos teaches the limitations of claims 1 and 8 respectively.	Manolakos further teaches the UE receives the PDSCH via multiple TCI states among the plurality of TCI states concurrently based on the first MAC-CE (A UE may receive a MAC CE from a base station indicating configured TCI states, which may be used to receive and decode PDSCH. An indication of configured TCI states for PDSCH may be reasonably interpreted as a plurality of included TCI state IDs to be activated for receiving PDSCH. The UE may thus be broadly reasonably interpreted as receiving a first MAC-CE (Medium Access Control-Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for receiving PDSCH (Physical Downlink Shared Channel). Additionally, each configured TCI-state may include one reference signal set and may be used for PDSCH reception. The UE may thus be reasonably interpreted as receiving the PDSCH via multiple TCI states concurrently based on the first MAC-CE; Manolakos; [0006]-[0007], [0075], [0081]).	Regarding claims 3 and 10, Manolakos teaches the limitations of claims 1 and 8 respectively.	Manolakos further teaches the UE receives the PDSCH via single TCI state among the at least one TCI state based on the second MAC-CE (The indication of TCI states and transmission/reception of PDSCH disclosed in Manolakos may also be broadly reasonably interpreted as being performed more than once over time. As was also discussed above with regard to configuration of TCI states in the independent claims, the UE may receive a MAC CE (i.e., a second MAC SE) from a base station indicating configured TCI states, which may be used to receive and decode PDSCH. Such a MAC CE may be broadly reasonably interpreted as being used by the UE to activate at least a single TCI state among at least one TCI states based on the MAC CE (i.e., the second MAC CE) to receive the PDSCH. Situations may also be broadly reasonably interpreted as occurring wherein such a MAC CE indicates only a single TCI state. The UE may thus be broadly reasonably interpreted as receiving the PDSCH via single TCI state among the at least one TCI state based on the second MAC-CE; Manolakos; Figs. 3 and 8; [0006]-[0007], [0075], [0081]).	Regarding claims 4 and 11, Manolakos teaches the limitations of claims 1 and 8 respectively.	Manolakos further teaches the UE deactivates a TCI state in response to reception of the first MAC-CE (TCI states may be indicated in MAC CEs for instance using an N-bit indicator that indicates tuples of TCI states. Such an indicator may be reasonably interpreted as not indicating a TCI state that should no longer be used (i.e. deactivate). The activation of a set of TCI states indicated by such an indicator may thus be broadly reasonably interpreted as not indicating a TCI state that should not be used and thus as resulting in the UE not using (i.e., deactivating) that TCI state; Manolakos; Figs. 3 and 8; [0081], [0084]-[0086]).	Regarding claims 6 and 13, Manolakos teaches the limitations of claims 1 and 8 respectively.	Manolakos further teaches the first MAC-CE includes at least serving cell information or BWP (Bandwidth Part) information (The indication regarding which TCI states to use for reception of PDSCH transmitted by the base station (i.e., the serving cell) may be broadly reasonably interpreted as being related to the serving cell and thus as serving cell information. Such TCI states used for reception of wireless signals over bandwidth may also be broadly reasonably interpreted as “bandwidth part information”; Manolakos; [0005]-[0007], [0081]-[0086]).	Regarding claims 7 and 14, Manolakos teaches the limitations of claims 1 and 8 respectively.	Manolakos further teaches a TCI state associates at least one DL (Downlink) reference signal with a corresponding quasi-colocation (QCL) type (The TCI state associates downlink reference signals with a QCL relationship; Manolakos; [0005]-[0007]).	Regarding claim 15, Manolakos teaches a method for a network node, comprising: 	transmitting, to a UE (User Equipment), a first MAC-CE (Medium Access Control- Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for the UE to receive PDSCH (Physical Downlink Shared Channel) via multiple TCI states concurrently (A base station may transmit a MAC CE to a UE that indicates configured TCI states, which may be used by the UE to receive and decode PDSCH. An indication of configured TCI states for PDSCH may be reasonably interpreted as a plurality of included TCI state IDs to be activated for receiving PDSCH. The base station may thus be broadly reasonably interpreted as transmitting a first MAC-CE (Medium Access Control-Control Element) including a plurality of TCI (Transmission Configuration Indication) state IDs (Identities) to be activated for receiving PDSCH (Physical Downlink Shared Channel). Additionally, each configured TCI-state may include one reference signal set and may be used for PDSCH transmission/reception. The base station may thus be reasonably interpreted as transmitting the PDSCH via multiple TCI states concurrently; Manolakos; [0006]-[0007], [0075], [0081]); 	transmitting the PDSCH to the UE via multiple TCI states among a plurality of TCI states concurrently based on the first MAC-CE (The base station may transmit the PDSCH to the UE via multiple TCI states concurrently based on the first MAC CE discussed with regard to the above limitation; Manolakos; [0006]-[0007], [0075], [0081]), wherein the plurality of TCI states are associated with the plurality of TCI state IDs included in the first MAC-CE for receiving the PDSCH (The TCI states configured for transmission/reception that are included in the MAC CE (i.e., a plurality of TCI states associated with the plurality of TCI state IDs) may be used for transmission of the PDSCH. Such TCI states used for transmission may be broadly reasonably interpreted as being associated with the TCI states included in the MAC CE (i.e., the claimed plurality of TCI state IDs). The plurality of TCI states may thus be broadly reasonably interpreted as being associated with the plurality of TCI state IDs included in the first MAC-CE for receiving the PDSCH; Manolakos; [0006]-[0007], [0075], [0081]); and 	transmitting a second MAC-CE, to the UE (The indication of TCI states and transmission/reception of PDSCH disclosed in Manolakos may also be broadly reasonably interpreted as being performed more than once over time. Such actions may be broadly reasonably interpreted as including the transmission of at least a second MAC CE to the UE; Manolakos; Figs. 3 and 8; [0005]-[0007], [0081], [0084]-[0086]), including a bitmap to indicate activation or deactivation of at least one TCI state (Tuples of TCI states may be indicated using N bits wherein N is the number of TCI states. Such an N-bit indicator may be broadly reasonably interpreted as a bitmap indicating which TCI states should be activated. The BS may also use a larger MAC CE payload (e.g., indicating mapping from multiple TCI-states to N bit DCI) for UEs supporting multiple DM-RS port groups simultaneously. Such an indication may include an indication of a TCI-state every N bits for each of the k port groups. The MAC CE may thus be reasonably interpreted as having a bit indication for each of the TCI states, which may be reasonably interpreted as a bitmap indicating which TCI states to use (i.e., activate or deactivate). The base station may thus be broadly reasonably interpreted as transmitting a second MAC-CE including a bitmap to indicate activation or deactivation of at least one TCI state; Manolakos; Figs. 3 and 8; [0081], [0084]-[0086], [0089]), wherein a bit of the bitmap set to a first value indicates the UE to activate a specific TCI state for receiving the PDSCH, and the bit set to a second value indicates the UE to deactivate the specific TCI state for receiving the PDSCH (As was also discussed with regard to the above limitation, the UE may be broadly reasonably interpreted as receiving a second MAC-CE including a bitmap that indicates activation or deactivation of at least one TCI state. The UE may also activate or deactivate TCI states (i.e., a specific TCI state) in accordance with such a received bitmap. The UE may thus be broadly reasonably interpreted as activating, in response to reception of the second MAC-CE, a specific TCI state for receiving the PDSCH if a bit of the bitmap is set to a first value, and deactivating the specific TCI state for receiving the PDSCH if the bit is set to a second value; Manolakos; Figs. 3 and 8; [0081], [0084]-[0086], [0089]).	Regarding claim 16, Manolakos teaches the limitations of claim 15.	Manolakos further teaches transmitting the PDSCH to the UE via single TCI state among the at least one TCI state based on the second MAC-CE (The indication of TCI states and transmission/reception of PDSCH disclosed in Manolakos may also be broadly reasonably interpreted as being performed more than once over time. As was also discussed above with regard to configuration of TCI states in the independent claims, the UE may receive a MAC CE (i.e., a second MAC SE) from a base station indicating configured TCI states, which may be used to receive and decode PDSCH. Such a MAC CE may be broadly reasonably interpreted as being used by the UE to activate at least a single TCI state among at least one TCI states based on the MAC CE (i.e., the second MAC CE) to receive the PDSCH. Situations may also be broadly reasonably interpreted as occurring wherein such a MAC CE indicates only a single TCI state. The base station may thus be broadly reasonably interpreted as transmitting the PDSCH via single TCI state among the at least one TCI state based on the second MAC-CE; Manolakos; Figs. 3 and 8; [0006]-[0007], [0075], [0081]).	Regarding claim 18, Manolakos teaches the limitations of claim 15.	Manolakos further teaches the first MAC-CE indicates a TCI state to be deactivated, by not including a TCI state ID associated with the TCI state (TCI states may be indicated in MAC CEs for instance using an N-bit indicator that indicates tuples of TCI states. Such an indicator may be reasonably interpreted as not indicating a TCI state that should not be used, and a TCI state that is not indicated and should not be used may be broadly reasonably interpreted as being indicated as “deactivated”; Manolakos; Figs. 3 and 8; [0081], [0084]-[0086]).	Regarding claim 19, Manolakos teaches the limitations of claim 15.	Manolakos further teaches the first MAC-CE includes at least serving cell information or BWP (Bandwidth Part) information (The indication regarding which TCI states to use for reception of PDSCH transmitted by the base station (i.e., the serving cell) may be broadly reasonably interpreted as being related to the serving cell and thus as serving cell information. Such TCI states used for reception of wireless signals over bandwidth may also be broadly reasonably interpreted as “bandwidth part information”; Manolakos; [0005]-[0007], [0081]-[0086]).	Regarding claim 20, Manolakos teaches the limitations of claim 15.	Manolakos further teaches a TCI state associates at least one DL (Downlink) reference signal with a corresponding quasi-colocation (QCL) type (The TCI state associates downlink reference signals with a QCL relationship; Manolakos; [0005]-[0007]).
Note Regarding Allowable Subject Matter
Regarding claims 5, 12, and 17, the prior art does not appear to teach “the amount of the plurality of TCI state IDs is based on a L field in a MAC subheader corresponding to the first MAC-CE.” However, as was discussed in detail in the 35 U.S.C. 112(a) rejection of claims 5, 12, and 17, Applicant’s specification does not appear to provide support for such claim language. Claims 5, 12, and 17 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and are therefore not allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC MYERS/Primary Examiner, Art Unit 2474